Citation Nr: 1521900	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.  He died in January 2013.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the St. Paul, Minnesota, Pension Management Center of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran died in January 2013 as a result of cardiopulmonary arrest with end stage chronic obstructive pulmonary disease.

2.  At the time of his death, the Veteran was not service connected for any disease or disability.

3.  The Veteran's death occurred at his private residence.

4.  At the time of his death, the Veteran was not in receipt of VA disability compensation or pension, nor has it been suggested that, for the receipt of military retirement pay, he would have been in receipt of compensation. 

5.  At the time of his death, the Veteran had no pending claims for VA disability compensation of pension.

6.  The Veteran's body is not being held by a State.



CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1600, 3.1705 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A and 38 C.F.R. § 3.159 impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.  

In the instant case, the record shows that the Veteran died at home in January 2013.  The Veteran was not service connected for any disability at the time of his death and his death is not service connected.  The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits.  Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death.  Thus, only the nonservice-connected burial benefits regulations are for potential application and service-connected burial benefits are not warranted.  

Under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2014).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706.  

In this case, the evidence, including the death certificate, shows that the Veteran died in in his home in January 2013 as a result of cardiopulmonary arrest with end stage chronic obstructive pulmonary disease.  The appellant, the Veteran's wife, paid the expenses for his cremation.  

The record reflects that, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits.  The Veteran also did not have a claim pending prior to his death, and there is no evidence that his body was held by a State because no next of kin could be located.

Under these circumstances, nonservice-connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails both because the Veteran was not in receipt of pension or compensation benefits, because he did not have a claim pending at the time of his death, and because there is no evidence that his body was held by a State.  38 C.F.R. § 3.1600(b).

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705(b).

As there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, burial benefits are also not warranted under 38 C.F.R. § 3.1605(a) or 38 C.F.R. § 3.1706.

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to burial benefits, and specifically nonservice-connected burial benefits is not warranted.


ORDER

Burial benefits are denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


